                                                            1    NATALIE WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            2    TENESA S. POWELL, ESQ.
                                                                 Nevada Bar No. 12488
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: natalie.winslow@akerman.com
                                                            6    Email: tenesa.powell@akerman.com
                                                            7    Attorneys for Carrington Mortgage
                                                                 Service, LLC
                                                            8
                                                                                               UNITED STATES DISTRICT COURT
                                                            9
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                      DISTRICT OF NEVADA
                                                            10
                      LAS VEGAS, NEVADA 89134




                                                                 CHERYL DAVIS,                                        Case No.: 2:18-cv-02181-APG-VCF
                                                            11
AKERMAN LLP




                                                                                        Plaintiffs,
                                                            12                                                        STIPULATION AND ORDER TO
                                                                 v.                                                   EXTEND DEADLINE TO ANSWER
                                                            13                                                        COMPLAINT
                                                                 CARRINGTON MORTGAGE SERVICES,
                                                            14   LLC;    EXPERIAN        INFORMATION
                                                                 SOLUTIONS, INC.; and TRANSUNION LLC,                 [FIRST REQUEST]
                                                            15
                                                                                        Defendants.
                                                            16

                                                            17
                                                                          Defendant Carrington Mortgage Services, LLC (Carrington) and Plaintiff Cheryl Davis
                                                            18
                                                                 (Plaintiff) by and through their respective counsel of record, hereby stipulate and agree as follows:
                                                            19
                                                                          Plaintiff Cheryl Davis file her complaint on November 13, 2018 [ECF No. 1]. Carrington's
                                                            20
                                                                 deadline to answer complaint is December 6, 2018. The parties stipulate and agree that Carrington
                                                                                                                                    amended
                                                            21
                                                                 shall have until, January 7, 2019 to file a response to Plaintiff's complaint. (ECF No. 14).
                                                            22
                                                                 ...
                                                            23
                                                                 ...
                                                            24
                                                                 ...
                                                            25
                                                                 ...
                                                            26


                                                                 47160762;1
                                                            1             This is the first request for an extension of this deadline, is made in good faith, and is not

                                                            2    made for purposes of undue delay. The request is made to allow Carrington to further review the
                                                                                  amended
                                                            3    allegations of the complaint and provide a meaningful response.

                                                            4    Dated: December 6, 2018.
                                                                 AKERMAN LLP                                          HAINES & KRIEGER, LLC
                                                            5
                                                                 /s/ Tenesa Powell_______________                     /s/ Shaina R. Plaskin
                                                            6
                                                                 NATALIE WINSLOW, ESQ.                                DAVID H. KRIEGER, ESQ.
                                                            7    Nevada Bar No. 12125                                 Nevada Bar No. 9086
                                                                 TENESA S. POWELL, ESQ.                               8985 S. Eastern Ave. Suite 350
                                                            8    Nevada Bar No. 12488                                 Las Vegas, Nevada 89123
                                                                 1635 Village Center Circle, Suite 200
                                                            9    Las Vegas, Nevada 89134                              and
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            10
                                                                 Attorneys for Carrington Mortgage
                      LAS VEGAS, NEVADA 89134




                                                                                                                      MATTHEW I. KNEPPER, ESQ.
                                                            11   Services, LLC                                        Nevada Bar No. 12796
AKERMAN LLP




                                                                                                                      MILES N. CLARK, ESQ.
                                                            12                                                        Nevada Bar No. 13848
                                                                                                                      SHAINA R. PLAKSIN, ESQ.
                                                            13
                                                                                                                      Nevada Bar No. 13935
                                                            14                                                        KNEPPER & CLARK LLC
                                                                                                                      10040 W. Cheyenne Ave. Suite 170-109
                                                            15                                                        Las Vegas, NV 89129
                                                            16                                                        Attorneys for Cheryl Davis
                                                            17

                                                            18                                                    ORDER
                                                            19            IT IS SO ORDERED.
                                                            20

                                                            21            DATED: December 7, 2018.
                                                            22                                                 ____________________________________
                                                            23                                                 UNITED STATES MAGISTRATE JUDGE

                                                            24

                                                            25

                                                            26

                                                                                                                  2
                                                                 47160762;1
